NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



JON KLEIN,                                )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D16-5315
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed February 14, 2018.

Appeal from the Circuit Court for Polk
County; Reinaldo Ojedo and Catherine L.
Combee, Judges.

Howard L. Dimmig, II, Public Defender,
and Dan Hallenberg, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


MORRIS, BLACK, and BADALAMENTI, JJ., Concur.